Citation Nr: 0001474	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-15 962A	)	DATE
	)
	)


THE ISSUES

1. Whether there was clear and unmistakable error in the 
Board of Veterans' Appeals November 1980 decision denying 
entitlement to service connection for psychoneurosis.  
2. Whether there was clear and unmistakable error in the 
Board of Veterans' Appeals November 1980 decision denying 
entitlement to a rating in excess of 10 percent for 
residuals of a left wrist fracture.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1970 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the moving party alleging clear and 
unmistakable error (CUE) by the Board in its November 1980 
decision.  The moving party alleges CUE in the denial of 
service connection for psychoneurosis and the denial of a 
rating in excess of 10 percent for residuals of a fracture of 
the left wrist.  In its November 1980 decision, the Board 
also denied entitlement to service connection for a heart 
disorder.  The moving party has not challenged the Board's 
decision on that issue, and it will not be considered 
further.  

The claim of CUE in the denial of entitlement to a rating in 
excess of 10 percent for residuals of a left wrist fracture 
in the November 1980 Board decision will be addressed in the 
administrative referral section at the end of this action.  


FINDING OF FACT
The Board's decision of November 1980 denying service 
connection for psychoneurosis was supported by the evidence 
of record. 


CONCLUSION OF LAW

The Board's November 1980 decision denying service connection 
for psychoneurosis does not contain CUE.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1400 - 20.1411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At the time of the November 1980 Board decision, the 
veteran's complete service medical records were not in the 
claims file, and it was noted that repeated attempts to 
obtain those records had been unsuccessful.  The record at 
that time included a photocopy of a memorandum dated in June 
1973 from the veteran to his commander requesting curtailment 
of his overseas tour.  He stated that his character and 
personal pride had been damaged by an unprecedented raid on 
his barracks quarters by security police and that as a result 
of the raid he received a broken arm, which was in a cast for 
8 weeks.  He stated that in addition a front tooth was badly 
chipped and he had been under an administrative hold for the 
past 3 months.  He also stated that he had been at his 
present base for two years and that, "things that have 
transpired over the last four months have added to my lack of 
enthusiasm for being over here."  In an undated first 
indorsement, the veteran's commander stated that although he 
did not completely concur with the veteran's statement, he 
did recommend approval of the veteran's request.  

Also of record was a photocopy of a memorandum dated in early 
July 1973 from Arnold H. Wexler, Major, USAF, MC, with his 
signature over the title Director of Base Medical Services.  
He stated that review of the veteran's medical record did not 
reveal any medical indication of recommendation for 
curtailment of overseas tour.  He said that furthermore, 
there had been no follow-up for any emotional problems as 
implied by the requester.  He said that the base medical 
facility could offer no substantiation for support of the 
request.  The record included an unsigned copy of a 
memorandum dated in mid-July 1973 from Major Wexler whose 
name appeared over the title Chief, Clinic Services.  Major 
Wexler stated that further discussion with the veteran 
revealed a significant emotional lability because of the 
events he had incurred on base.  Major Wexler stated that 
personal observation of the veteran indicated noticeable 
change from the norm and it appeared that a curtailment of 
his tour would be beneficial.  The recommendation was 
curtailment of overseas tour secondary to emotional and 
personal problems.  

The record also included an unsigned copy of an additional 
memorandum from Major Wexler whose name appeared over the 
title Chief, Clinic Services.  The memorandum was dated in 
late July 1973, and Major Wexler stated that the veteran had 
received treatment for his broken arm and chipped tooth.  He 
stated that clinic physicians had followed the veteran for 
situation anxiety.  He further stated that it seemed evident 
that this anxiety was a direct result of the injury plus 
subsequent harassment and ridicule from other people on the 
base.  Major Wexler stated that as it seemed that the 
veteran's emotional state originated at the base, and was 
continually manifesting itself because of continued presence 
there, it would appear that an attempt for relief would be 
obtained if the veteran were removed from the environment.  

The record included a photocopy of a page of the veteran's 
service medical records.  On that page of the veteran's 
chronological record of medical care is an undated, 
incomplete entry, which shows a physician's impression as 
headache of unknown etiology, and the plan included 
continuing valium.  The subsequent record entry on the same 
page is dated in October 1973.  

Post-service medical records in the file included the report 
of VA neuropsychiatric examination in March 1975.  The 
veteran gave a history of his wrist fracture in the February 
1973 raid by security police with dogs, his treatment, his 
administrative problems and his problems of being teased and 
demeaned with loss of self esteem.  After examination, the 
diagnoses included no evidence of neurological disease and 
passive-aggressive personality with history of headaches.  

The record also included a letter dated in May 1976 from 
Bruce L. Danto, M.D., who reported that he had interviewed 
the veteran.  The veteran reported his personal history 
including having been assaulted and injured by security 
police in service.  Dr. Danto stated that he did a 
psychiatric evaluation and that diagnostically the veteran 
suffered from an anxiety reaction associated with some 
resentment.  Dr. Danto stated that he felt that the veteran's 
condition was causally connected to the beating in service 
and that there was some disability on the basis of his 
injured left arm and nervousness.  

In letters dated in May 1977, a VA psychologist stated that 
the veteran came to the VA mental health clinic in January 
1977 for treatment of anger, anxiety, depression and 
insomnia.  The psychologist stated that the veteran presented 
these problems as having started as a result of a traumatic 
incident that occurred in service, where he felt he was 
abused by military authorities, including having been 
arrested with no charges and suffering lacerations and a 
broken wrist as a result of this event.  The psychologist 
went on to state that the veteran was seen 5 times at the VA 
mental health clinic between January and April 1977 with 
additional regular telephone contacts.  The psychologist 
stated the last contact with the clinic had been in late 
April 1977, and the veteran sounded rather "upbeat" at that 
time.  The psychologist stated that anger and depression were 
still problem areas for the veteran, but he appeared to be 
coping at this time.  

The record also included the report of VA neuropsychiatric 
examination conducted in August 1977.  The veteran reported 
that in February 1973 he was unjustly and unreasonably 
attacked and injured and that since then he had had pain in 
his left wrist and had felt increasingly tense and nervous.  
On examination, the physician stated that the veteran seemed 
to have a tremendous amount of hostility, which he was able 
to control in the interview situation.  The physician said 
that the veteran did not actually express paranoid ideas or 
ideas of reference, but expressed much anger toward the 
government for what he felt was an unjust raid on his 
quarters while he was in service.  The physician stated that 
this was a fairly fixed anger.  The physician stated that the 
veteran did not appear to be depressed or anxious during the 
interview.  The diagnosis was passive-aggressive personality 
disorder.  In his comment and summary, the physician stated 
that it was not clear that the veteran had a true anxiety 
neurosis, a true depression or a schizophrenic reaction, 
although all these conditions were considered.  The physician 
stated that the veteran's present emotional and neurologic 
status could not be compared to that in the past because his 
records were not available.  The physician recommended 
psychiatric management of the veteran's passive-aggressive 
personality.  

There was also of record a VA hospital summary showing that 
the veteran was hospitalized in March 1978 with the complaint 
of dull tightness in the mid precordium.  In the reported 
history, the physician noted that the veteran was a known 
case of anxiety neurosis.  In addition, the record included 
the transcript of a hearing conducted before a hearing 
officer at the RO in January 1979.  The veteran testified 
concerning an automobile accident in service in 1972 and a 
beating in February 1973 along with subsequent problems 
associated with those events.  He argued that anxiety 
neurosis, first diagnosed after service, had been present in 
service.  

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §20.1400-1411.  The motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement for specific 
allegations.  Motions that fail to comply with these 
requirements shall be denied.  38 C.F.R. § 20.1404(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:  

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  

	(b) Record to be reviewed.  As applicable here, review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  

	(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  

	(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

	(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

In this case, the moving party has correctly identified error 
in the November 1980 Board decision in that it portrayed the 
first and subsequent memoranda from Major Wexler as being 
from different medical officers.  The moving party alleges 
that but for this error, the outcome of the Board decision 
would have been manifestly different, apparently arguing that 
the differences in the content of Major Wexler's first 
memorandum, in which he stated there was no medical basis for 
recommendation of curtailment of the veteran's tour, and 
subsequent memoranda, in which he indicated the veteran's 
situational anxiety was a result of his injury and subsequent 
harassment, were the only conflicting evidence concerning the 
veteran's claim.  Review of the evidence shows, however, that 
at the time the Board's 1980 decision, there was of record 
evidence showing conflicting post-service diagnoses and 
opinions, with a private physician providing a diagnosis of 
anxiety reaction causally connected to service and VA 
psychiatrists finding no psychiatric disability other than a 
personality disorder, while there was other evidence 
indicating various diagnoses, but without opinions as to 
etiology.  The fact that there was any evidence pointing to 
the conclusion that the veteran did not have a psychoneurosis 
attributable to service precludes a finding of the existence 
of clear and unmistakable error.  As a matter of law, clear 
and unmistakable error must be undebatable and cannot exist 
where the determination involves the weighing and evaluation 
of evidence.  

The moving party has also alleged that the November 1980 
Board decision misrepresented the date of his original claim 
for service connection for psychiatric disability.  He has 
not, however, shown how, even if true, this would have 
produced a manifestly different result in the Board's 
November 1980 decision denying service connection for 
psychoneurosis.  As such, this allegation warrants no further 
consideration in the adjudication of the claim of CUE in the 
November 1980 Board decision.  


ORDER

The motion for revision on the grounds of CUE of the November 
1980 Board decision denying service connection for 
psychoneurosis is denied.  


ADMINISTRATIVE REFERRAL

The moving party contends that the November 1980 Board 
decision denying entitlement to a rating in excess of 10 
percent for residuals of a left wrist fracture was clearly 
and unmistakably erroneous because it used the wrong 
diagnostic code in the evaluation of his disability.  He 
argues that the disability should have been rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5211 pertaining to impairment 
of the ulna.  

Review of the record shows that the veteran filed his 
original claim for service connection for left wrist 
disability in July 1974.  At a VA examination in August 1974, 
he gave a history of having his left wrist broken in service 
in February 1973.  VA X-rays showed minimal increased density 
at the distal radius and a small bony fragment below the 
distal ulna.  The radiologist stated that this probably 
represented an old fracture of the distal radius and styloid 
process of the ulna.  The radiologist's impression was healed 
Colles' fracture.  After physical examination, the clinical 
examiner diagnosed the veteran as having deformity, healed 
Colles' fracture, left wrist with non-union of ulnar styloid.  
In an October 1974 rating decision, the RO granted service 
connection for deformity of healed "Callous" fracture left 
wrist with non-union of ulnar styloid and assigned a 10 
percent rating under Diagnostic Code 5212 effective from the 
day following the veteran's separation from service.  The 
veteran has contended that the rating decision was clearly 
and unmistakably erroneous in that the nonunion of the ulna 
required a 20 percent rating under Diagnostic Code 5211.  In 
addition, he has contended that later rating decisions, 
including the April 1975 rating decision, that continued the 
originally assigned 10 percent rating under Diagnostic Code 
5211 were also clearly and unmistakably erroneous.  

The Board notes that the veteran disagreed with the April 
1975 rating decision, but did not perfect his appeal.  The 
October 1974 and April 1975 rating decisions became final.  
38 U.S.C.A. § 7105 (West 1991) (formerly 38 U.S.C.A. § 4005).  
The veteran later filed a claim for an increased rating for 
his left wrist disability in March 1977, and the denial of 
the claim led to the November 1980 Board decision now being 
challenged on the basis of CUE.  As the November 1980 Board 
did not consider the evidence upon which the RO based its 
evaluation of the left wrist disability in the October 1974 
and April 1975 rating decisions, the veteran's claim of CUE 
in those decisions should be adjudicated by the RO prior to 
the Board's consideration of the claim of CUE in the denial 
of a rating in excess of 10 percent for left wrist disability 
in the November 1980 Board decision.  

Accordingly, the case is referred to the RO for the following 
actions:  

1. The RO should adjudicate the claim 
that rating the veteran's non-union of 
the left ulna under Diagnostic Code 
5212 instead of Diagnostic Code 5211 
in October 1974 and April 1975 rating 
decisions was clearly and unmistakably 
erroneous.  
2. If the RO's decision is adverse to the 
veteran, the RO should notify the 
veteran of the decision and of his 
appellate rights, and should the 
veteran perfect an appeal of any 
denial, the matter should then be 
referred to the Board.  If the RO's 
decision is adverse to the veteran, 
but he does not perfect an appeal, the 
RO should so inform the Board.  
3. If the RO finds CUE in the October 
1974 and April 1975 rating decisions, 
the RO should inform the Board of its 
decision, so that the Board may take 
appropriate action relative to the 
November 1980 Board decision that 
denied a rating in excess of 10 
percent for residuals of a left wrist 
fracture.  


		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  The above 
referral under 38 C.F.R. § 20.1405(e) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409 (1999).  The 
attached appeals notice relates to the Board's decision on 
the motion for review of the November 1980 Board decision 
for clear and unmistakable error in the denial of service 
connection for psychoneurosis.




 


